The only question that can arise here is with respect to the action of detinue. In that action the arbitrators directed the negro to be delivered up by Arrington, and a certain sum of money to be paid by Battle. Thus the rights of the parties with respect to the subject-matter of the suit were settled. This Court is not applied to set that award aside; there is no law which in a case situated as this is directs that either party shall pay the whole costs. Upon legal principles, then, it will follow that each party shall pay his own costs to the clerk, as for work and labor done. Those              (247) costs being ascertained, the clerk is at liberty to issue an execution against each party separately. In the other action Arrington must pay the costs, because the arbitrators have said so.
Cited: Debrule v. Scott, 53 N.C. 74.